UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 UNITED STATES OF AMERICA,
                 v.                                   Criminal No. 17-186 (JDB)
 AMBER R. CROWDER,
     also known as “AMBER HINES,”

                 and

 SHAUNA MARIE BRUMFIELD,
     also known as “MARIE
 MATTHEWS,”
     also known as “SHAUNA SNELL,”

         Defendants.


                                 MEMORANDUM OPINION

       Defendants Amber Crowder and Shauna Brumfield are awaiting trial on charges related to

an alleged scheme to defraud the District of Columbia Public Schools (“DCPS”). Currently before

the Court are three pretrial discovery motions: [70] the government’s renewed motion to require

reciprocal discovery; [71] the government’s renewed motion to require pretrial notice and

discovery of any advice-of-counsel defense; and [72] Brumfield’s motion for reconsideration of

the Court’s previous order compelling defendants to provide reciprocal discovery by not later than

June 25, 2018. Upon consideration of the three motions and the parties’ memoranda, the applicable

law, and the entire record herein, and for the reasons set forth below, the Court will deny the

government’s motion for reciprocal discovery without prejudice, grant the government’s motion

for pretrial notice and discovery subject to certain clarifications, and deny as moot Brumfield’s

motion for reconsideration. The Court will separately issue a Scheduling Order setting forth

additional details and discovery deadlines.


                                                1
                                        BACKGROUND

       On October 15, 2017, Brumfield requested from the government all documents and

statements to which she is entitled under Federal Rule of Criminal Procedure 16(a), which requires

the government to provide, upon request, pretrial disclosure of certain information, statements,

documents, reports, and expert testimony relevant to the government’s case. See Ex. A to Gov’t’s

Resp. to the Court’s Minute Order (“Brumfield’s Rule 16(a) Request”) [ECF No. 78-1]. One

category of requested material includes “books, papers, documents” and other items if they are

“material to the preparation of Ms. Brumfield’s defense,” “are intended for use by the Government

as evidence in its case-in-chief at trial,” or “were obtained from or belong to Ms. Brumfield.” Id.

at 3 (citing Fed. R. Crim. P. 16(a)(1)(E)). Crowder did not file a discovery request. In response

to Brumfield’s request, the government produced to both defendants, among other things, “all . . .

grand jury transcripts, all interview reports, DCPS records (including emails), information

obtained from a search warrant . . . , [and] bank records.” Gov’t’s Resp. to the Court’s Min. Order

(“Gov’t’s Resp. to Sept. 10, 2018 Order”) [ECF No. 78] at 2.

       As part of each of its productions to defendants, the government requested reciprocal

discovery under Federal Rule of Criminal Procedure 16(b)(1)(A), which states:

       If a defendant requests disclosure under Rule 16(a)(1)(E) and the government
       complies, then the defendant must permit the government, upon request, to inspect
       and to copy or photograph books, papers, documents, data, photographs, tangible
       objects, buildings or places, or copies or portions of any of these items if:

               (i) the item is within the defendant’s possession, custody, or control;
               and

               (ii) the defendant intends to use the item in the defendant’s case-in-
               chief at trial.




                                                 2
After neither Crowder nor Brumfield responded to the government’s requests, the government

moved for an order compelling both defendants to provide reciprocal discovery. 1 The government

argued that its production to defendants entitled it, under Rule 16(b)(1)(A), to disclosure of the

specific material defendants intend to use to support their “case-in-chief” at trial. See Gov’t’s Mot.

for Reciprocal Disc. at 1. The term “case-in-chief,” the government added, should be read to

include substantive, non-impeachment, evidence the defense intends to use during cross-

examination of government witnesses. Id. at 2–3.

           Defendants separately opposed. 2            Brumfield argued that the motion to compel was

“unnecessary” because “[t]he Defense is aware of its discovery obligations” under Rule

16(b)(1)(A). Brumfield’s Opp’n to Reciprocal Disc. at 1. Crowder’s opposition argued that the

motion for reciprocal discovery was premature and added that “the government does not indicate

when it was that it provided discovery in response to a request made by Crowder.” Crowder’s

Opp’n to Reciprocal Disc. at 1 (emphasis added). Neither opposition asserted that the government

failed to comply with Brumfield’s initial request for discovery under Rule 16(a)(1)(E) or took a

position on the scope of evidence subject to Rule 16(b)(1)(A) disclosure.

           At an April 2018 motions hearing, the Court indicated that it was inclined to require

compliance with reciprocal discovery obligations at some point in June, to which no party offered

any response or objection. See Mot. Hr’g Tr. [ECF No. 54] at 57:3–19. The Court subsequently

ordered defendants to comply with their reciprocal discovery responsibilities under Rule 16(b) by

no later than June 25, 2018. See May 17, 2018 Order [ECF No. 56]. After neither defendant




           1
               See Gov’t’s Mot. for Order Compelling Reciprocal Disc. (“Gov’t’s Mot. for Reciprocal Discovery”) [ECF
No. 36].
           2
          See Def.’s Opp’n to Gov’t’s Mot. for Reciprocal Disc. (“Brumfield’s Opp’n to Reciprocal Disc.”) [ECF
No. 38]; Def. Crowder’s Mem. of P. & A. in Opp’n to Gov’t’s Mot. to Compel Disc. (“Crowder’s Opp’n to Reciprocal
Disc.”) [ECF No. 45].

                                                           3
produced documents to the government by the June deadline, the government filed the renewed

motion for reciprocal discovery currently before the Court. 3 Brumfield responded by moving for

reconsideration of the Court’s previous order to compel reciprocal discovery, which doubled as an

opposition to the government’s renewed motion to compel. 4 Crowder filed no new written

opposition.

         To aid in considering the renewed reciprocal discovery motions, the Court ordered the

parties to file any discovery requests relevant to those motions and asked the government to clarify

whether it has completed production in response to any Rule 16(a) requests. See Sept. 10, 2018

Order [ECF No. 75]. In response, the government filed Brumfield’s original Rule 16(a) request

for pretrial discovery and averred that—except for “a criminal history check for all its witnesses”

which it intends to disclose closer to trial—the government has “complied with all of the requests.”

Gov’t’s Resp. to Sept. 10, 2018 Order at 2. For her part, Brumfield responded with a list of

discovery requests, including: “[a]ny and all exhibits the government intends to use in its case-in-

chief at trial”; the “names of every witness” the government plans to call; the “content of the

witness’s testimony”; “exhibits the government intends to introduce through each witness”; and

“[a]ny and all jury instructions the government intends to proffer.” Def. Shauna Brumfield’s Resp.

to the Court’s Min. Order (“Brumfield’s Resp. to Sept. 10, 2018 Order”) [ECF No. 83]. 5

         At approximately the same time as the government’s original motion for reciprocal

discovery, the government separately moved to require defendants to provide notice and discovery




         3
            See Gov’t’s Renewed Mot. for Order Compelling Reciprocal Disc. (“Gov’t’s Renewed Mot. for Reciprocal
Disc.”) [ECF No. 70].
          4
            See Mot. to Reconsider This Court’s Order Requiring Reciprocal Disc. at This Time and Resp. to Gov’t’s
Renewed Mot. for Order Compelling Reciprocal Disc. (“Brumfield’s Mot. to Reconsider”) [ECF. No. 72].
          5
            Crowder also responded, but only to say that the Court’s order did not apply to her because she did not file
the instant motion opposing the request for reciprocal discovery and for reconsideration of the Court’s previous order.
See Def. Amber Crowder’s Resp. to the Court’s Min. Order of Sept. 10, 2018 [ECF No. 81].

                                                           4
if they intend to assert an “advice-of-counsel” defense at trial. 6 The government argued that

advance notice would allow them a chance to discover and review otherwise-privileged materials

related to that defense, thereby avoiding an unnecessary delay during trial. See Gov’t’s Mot. for

Notice & Disc. at 2–3. Crowder opposed on behalf of the defense, arguing that the Federal Rules

of Criminal Procedure do not require defendants to provide notice of an advice-of-counsel defense

and that the motion was in any event premature. 7

        The Court denied the government’s motion without prejudice to reconsideration closer to

trial, see May 17, 2018 Order [ECF No. 55], and ordered any renewed motion and opposition by

no later than August 8 and August 15, respectively, see Scheduling Order [ECF. No. 69]. The

government timely filed a renewed motion seeking notice and discovery of an advice-of-counsel

defense, 8 which defendants have not opposed.

        The time for further memoranda in opposition or reply in connection with the three pending

motions has expired. See LCrR. 47(a)–(d). All three motions are thus ripe for resolution.

                                                ANALYSIS

    I. RECIPROCAL DISCOVERY

        The government’s renewed motion for reciprocal discovery advances the same rationale as

its first—that the provision of several discovery productions to Brumfield counts as compliance

with any initial request for discovery under Rule 16(a)(1)(E) and entitles the government to inspect

any material Brumfield intends to use in her “case-in-chief,” including both documents already




         6
           See Gov’t’s Mot. for Order Requiring Notice & Disc. Relating to Advice of Counsel Def. (“Gov’t’s Mot.
for Notice & Disc.”) [ECF No. 34].
         7
           See Def. Crowder’s Mem. of P. & A. in Opp’n to the Gov’t’s Mot. for a Court Order Requiring That She
Provide It Advance Notice of Her Defs. [ECF No. 44].
         8
           See Gov’t’s Renewed Mot. for Order Requiring Pretrial Notice and Disc. Related to Advice of Counsel
Def. (“Gov’t’s Renewed Mot. for Notice and Disc.”) [ECF No. 71].

                                                       5
provided by the government and evidence Brumfield will introduce through cross-examination of

government witnesses. See Gov’t’s Renewed Mot. for Reciprocal Disc. at 2–3. 9

         Brumfield’s combined opposition and motion to reconsider, by contrast, advances two

arguments not previously raised. First, she argues that the government has failed to comply fully

with her Rule 16(a)(1)(E)(ii) request for disclosure of the specific evidence on which the

prosecution intends to rely in its “case-in-chief,” and that absent such disclosure she has no

practical ability or reciprocal obligation to identify and disclose the evidence she intends to rely

on in her “case-in-chief.”           See Brumfield’s Mot. to Reconsider at 3–4 (stating that if the

government discloses, among other things, “what exhibits [it] intends to introduce” then “the

defense will delineate for the government the documents it intends to use in its case-in-chief”); see

also Brumfield’s Resp. to Sept. 10, 2018 Order (formalizing discovery request for evidence “the

government intends to use in its ‘case-in-chief’ at trial”). Second, Brumfield argues that—even

assuming her reciprocal discovery obligation is triggered—she should not be required to disclose

evidence she intends to introduce during cross-examination of government witnesses, because the

term “case-in-chief” only covers evidence the defense introduces after the government rests. See

Brumfield’s Mot. to Reconsider at 4–5. The government has offered neither a response nor a reply




          9
            The government’s renewed reciprocal discovery motion in fact refers to “defendants” and does not
distinguish between Brumfield and Crowder. See Gov’t’s Renewed Mot. for Reciprocal Disc. at 1. But as Crowder
argued in her original opposition to the government’s motion for reciprocal discovery, see Crowder’s Opp’n to
Reciprocal Disc. at 1, and the government’s response to the Court’s order to file all relevant discovery requests reveals,
only Brumfield, not Crowder, requested discovery under Rule 16(a), see Gov’t’s Resp. to Sept. 10, 2018 Order at 2 &
Ex. A. The government has apparently provided discovery responses to both defendants. See Gov’t’s Renewed Mot.
for Reciprocal Disc. at 1. Nonetheless, because Crowder declined to invoke Rule 16(a), her reciprocal discovery
obligation under Rule 16(b) remains untriggered. See United States v. Marenghi, 893 F. Supp. 85, 98 (D. Me. 1995)
(“Part of a defendant’s strategy in the preparation of a criminal defense is consideration of whether to seek discovery
under Rule 16(a) in light of the reciprocal obligation under Rule 16(b) that will be triggered by the Government’s
compliance with such a request.”). Hence, to the extent the government seeks an order to compel reciprocal discovery
from Crowder, that request is denied, and the Court’s opinion and order will address the issue of reciprocal discovery
only as to Brumfield. The Court is prepared to reconsider this issue, however, should the government show that
Crowder did in fact request pretrial discovery under Rule 16(a)(1)(E) prior to the government’s discovery response.

                                                            6
to Brumfield’s motion and opposition memorandum. The Court will address each of Brumfield’s

arguments in turn.

       The text of Rule 16(b)(1)(A) is clear that a defendant’s obligation to disclose evidence she

intends to use in her case-in-chief is triggered only if the government first “complies” with the

defendant’s request under Rule 16(a)(1)(E) for certain evidence within the government control—

including items “the government intends to use . . . in its case-in-chief at trial” and, more broadly,

items “material to preparing the defense.” Fed. R. Crim. P. 16(a)(1)(E)(i)–(ii). But the text is less

clear as to how specific the government’s disclosure must be to “compl[y]” with a defendant’s

Rule 16(a)(1)(E) request.      Here, Brumfield expressly requested disclosure of evidence the

government “intends to use in its case-in-chief at trial.” Brumfield’s Resp. to Sept. 10, 2018 Order.

In response, the government has produced a large set of documents that, while likely to contain

potential case-in-chief evidence, does not identify specifically which evidence or exhibits the

government intends to introduce at trial. Such broad discovery, according to Brumfield, is not

specific enough to comply with her request and thus does not trigger her obligation under Rule

16(b)(1)(A) to identify and disclose the items she intends to use in her case-in-chief. See

Brumfield’s Mot. to Reconsider at 1–2. If the government expects her to identify the items she

intends to introduce, she argues, it must first provide her the same, with the same level of

specificity. See id. at 3–4.

       The Court agrees. The defendant’s reciprocal discovery obligation should be read to

“parallel[]” the government’s initial obligation under Rule 16(a)(1)(E). United States v. Anderson,

416 F. Supp. 2d 110, 115 (D.D.C. 2006). Accordingly, as courts in this district have explained,

the government does not trigger defendant’s reciprocal obligation to disclose its “case-in-chief”

materials under Rule 16 simply by providing some amount of relevant discovery to defendants and



                                                  7
then “stating that the documents upon which [the government] intends to rely are found somewhere

therein.” Anderson, 416 F. Supp. 2d at 115 (citation omitted); see United States v. O’Keefe, No.

6-249, 2007 WL 1239207, at *2 (D.D.C. Apr. 27, 2007) (“Under [Rule 16], the government must

identify specifically which items it intends to use in its case-in-chief at trial. It may not . . . identify

a large number of documents that it may or may not seek to introduce at trial.” (emphasis added

and citations omitted)). Instead, Brumfield will be obligated to identify documents and other

materials she intends to rely on in her case-in-chief only after the government first identifies and

produces the same material, with the same specificity, to her. See Anderson, 416 F. Supp. 2d at

115. This “reciprocity of obligations between the defendant and the government clearly is

consistent with the intent of the Rules Advisory Committee,” which specifically amended Rule

16(b) obligations to add “case-in-chief” language that “‘track[s] the similar language in revised

Rule 16(a)(1).’” Id. (quoting Fed. R. Crim. P. 16 advisory committee’s note to 2002 amendment).

        Because the government has not yet specifically identified the exhibits, documents, and

other evidence it intends to use in its “case-in-chief” at trial, it has not satisfied Brumfield’s request

under Rule 16(a)(1)(E). Brumfield’s reciprocal discovery obligation under Rule 16(b)(1)(A)

therefore remains untriggered.

        The Court next considers the parties’ separate dispute over the scope of the term “case-in-

chief” as it is used in Rule 16(b)(1)(A). The government’s position is that Brumfield’s “case-in-

chief” includes any substantive evidence she intends to introduce for non-impeachment purposes,

whether or not such evidence is offered during cross-examination. See Gov’t’s Renewed Mot. for

Reciprocal Disc. at 3. Brumfield disagrees, arguing that “case-in-chief” must be understood as

referring exclusively to any evidence introduced after the government rests, which necessarily




                                                     8
excludes any defense exhibits introduced during cross-examination of government witnesses.

Brumfield’s Mot. to Reconsider at 4–5.

       Brumfield’s interpretation is unpersuasive.       If “case-in-chief” exclusively covered

materials introduced after the government rests, then whenever defendants present substantive,

non-impeachment, evidence during cross-examination to prove their case—a “standard modern

trial practice” that can hardly be abandoned, United States v. Holden, No. 13-cr-444, 2015 WL

1514569, at *3 (D. Or. Mar. 19, 2015)—such evidence would not be subject to Rule 16(b) pretrial

disclosure. But to permit defendants to evade pretrial disclosure simply by presenting much (or

all) of their case-in-chief before the government rests would frustrate the practical intentions

behind Rule 16: to avoid unfair surprise and unwarranted delay by providing both the government

and the defense with a broad, reciprocal, right to discovery. See generally Fed. R. Crim. P. 16

advisory committee’s note to 1974 amendment.

       Nearly every court to consider the issue has concluded the same. See, e.g., United States

v. Hsia, No. 98-57, 2000 WL 195067, at *2 (D.D.C. Jan. 21, 2000) (“[E]vidence [introduced]

through cross-examination that the Court finds is part of [defendant’s] case-in-chief” is subject to

Rule 16(b) disclosure); United States v. Napout, No. 15-252, 2017 WL 6375729, at *7 (E.D.N.Y.

Dec. 12, 2017) (“Rule 16 requires Defendants to identify all non-impeachment exhibits they intend

to use in their defense at trial, whether [or not] the exhibits will be introduced through a

government witness.”); United States v. Aiyaswamy, No. 15-568, 2017 WL 1365228, at *5 (N.D.

Cal. Apr. 14, 2017) (“Defendant must disclose and produce substantive, non-impeachment

evidence under Rule 16(b), whether . . . [to be] introduce[d] during cross-examination or after the

Government rests.”); Holden, 2015 WL 1514569, at *2 (same); United States v. Larkin, No.

12-319, 2015 WL 4415506, at *5 (D. Nev. July 20, 2015) (same); United States v. Swenson, 298



                                                 9
F.R.D. 474, 476 (D. Idaho 2014) (same). Accordingly, the Court finds that the phrase “case-in-

chief” in Rule 16(b)(1)(A) refers to any substantive evidence Brumfield affirmatively intends to

introduce to prove her theory of the case or defenses, as opposed to for the purpose of impeachment

only, regardless of when during the trial such evidence will be offered. 10

         Based on the foregoing, the Court will deny the government’s motion requiring reciprocal

discovery without prejudice. To trigger Brumfield’s reciprocal discovery obligations under Rule

16(b)(1)(A), the Court will require the government first to identify and produce to Brumfield,

pursuant to her request under Rule 16(a)(1)(E), specifically what exhibits, documents, or other

evidence it intends to use at trial in its “case-in-chief” by not later than October 22, 2018. 11 Upon

the government’s satisfaction of that request consistent with the order accompanying this opinion,

Brumfield will in turn be required to respond in kind by disclosing the same set of materials: all

exhibits, documents, or other evidence she intends to rely on as part of her “case-in-chief” as

defined herein (including documents provided to defendant by the government) by not later than



          10
             Brumfield cites one case to support her argument that “case-in-chief” is strictly related to the timing, rather
than the purpose, of a defendant’s intended evidence. See United States v. Harry, No. 10-cr-1915, 2014 WL 6065705,
at *7, *10 (D.N.M. Oct. 14, 2014). But the Harry court acknowledged that if a defendant’s “cross-examination is
really a direct examination” then “the defendant’s case-in-chief should include that direct examination” for purposes
of Rule 16(b) disclosure. Id. at *10 (emphasis added). And to determine whether cross-examination is “really” a
direct examination plainly depends on purpose, not sequence. Harry thus relies on “the same reasoning that
underpin[s]” decisions finding that Rule 16(b)(1)(A) requires disclosure of substantive evidence regardless of when
introduced. Napout, 2017 WL 6375729, at *7; see also Holden, 2015 WL 1514569, at *3 (“[T]he Harry court’s
acknowledgment that some evidence a defendant intends to use in examination of government witnesses may be
evidence the defendant intends to use in his ‘case-in-chief’ undermines the court’s bright-line temporal interpretation
of ‘case-in-chief.’”).
          11
             Brumfield additionally requests pretrial disclosure of “every witness the [government] intends to call” and
“[t]he content of the witnesses’s testimony.” Brumfield’s Resp. to Sept. 10, 2018 Order. Rule 16 does not require
pretrial disclosure of government witnesses. See United States v. Bouye, 688 F.2d 471, 474 (7th Cir. 1982) (observing
that proposals to amend Rule 16 to require pretrial disclosure of witnesses have been rejected). Nor does the rule
require pretrial disclosure of statements made to the government or the defense by prospective witnesses, except as
provided in 18 U.S.C. § 3500. See Fed. R. Crim. P. 16(a)(2), (b)(2). The Court therefore will deny those requests,
except to the extent that they request disclosure of summaries of expert witness testimony within the confines of Rule
16. See Fed. R. Crim. P. 16(a)(1)(G), (b)(1)(C). Finally, Brumfield’s request for pretrial disclosure of “any and all
jury instructions the government intends to proffer,” Brumfield’s Resp. to Sept. 10, 2018 Order, will be denied, as
Rule 16 does not require (or contemplate) disclosure of proposed jury instructions. That will be addressed further by
the Court during pretrial proceedings.

                                                            10
November 12, 2018. Because this will constitute a new scheduling order, Brumfield’s motion to

reconsider the Court’s May 17, 2018 Order will be denied as moot.

   II. ADVICE-OF-COUNSEL

       The government’s renewed motion seeking notice and discovery of any advice-of-counsel

defense repeats the argument in its original motion: pretrial notice and discovery of any advice-of-

counsel defense would avoid unnecessary delay during trial and give the government a chance to

review documents that would otherwise remain privileged. See Gov’t’s Renewed Mot. for Notice

& Disc. at 2–3. Defendants filed no new written opposition.

       As an initial matter, “[t]here is no question that the attorney-client privilege is waived when

a client asserts reliance on the advice of counsel as an affirmative defense, because the client has

then made a conscious decision to inject as an issue in the litigation the advice of counsel.” Intex

Recreation Corp. v. Metalast, S.A., No. 1-1213, 2005 WL 5099032, at *3 (D.D.C. Mar. 2, 2005);

United States v. White, 887 F.2d 267, 270 (D.C. Cir. 1989) (“Reliance on advice-of-counsel is an

affirmative defense” that “waive[s] the [attorney-client] privilege”).         Accordingly, should

defendants decide to raise an advice-of-counsel defense at trial, any communications or evidence

defendants intend to use to establish the defense are subject to disclosure. Moreover, even

otherwise-privileged communications that defendants do not intend to use at trial, but that are

relevant to proving or undermining the advice-of-counsel defense, are subject to disclosure “in

their entirety.” United States v. Naegele, 468 F. Supp. 2d 165, 174 n.8 (D.D.C. 2007); see also

United States v. Hatfield, No. 6-550, 2010 WL 183522, at *13 (E.D.N.Y. Jan. 8, 2010) (holding

that if defendants “intend to rely on an advice of counsel defense” they must “disclose all

documents concerning the[] . . . defense” including “not only those documents which support

[their] defense, but also all documents (including attorney-client and attorney work product

documents) that might impeach or undermine such a defense” (emphasis added)); cf. In re Kellogg

                                                 11
Brown & Root, Inc., 796 F.3d 137, 145 (D.C. Cir. 2015) (“[T]he attorney-client privilege cannot

at once be used as a shield and a sword” by allowing parties to “disclos[e] as much [privileged

material] as [they] please[]” and then to “withhold the remainder.” (citations omitted)).

        The only question, then, is whether defendants may raise the defense for the first time at

trial or whether they must instead notify the government at some point before trial to allow for a

period of discovery and preparation. Although the Federal Rules of Criminal Procedure do not

specifically require defendants to provide pretrial notice of an advice-of-counsel defense, courts

have broad discretion to impose disclosure and notice requirements outside the rules. See United

States v. Armstrong, 517 U.S. 456, 474 (1996) (“[Rule 16] is intended to prescribe the minimum

amount of discovery . . . [not] to limit the judge’s discretion to order broader discovery.” (citation

omitted)); United States v. Mubayyid, No. 5-40026, 2007 WL 1826067, at *2 (D. Mass. June 22,

2007) (finding that courts have broad inherent authority to order notice and discovery of any

advice-of-counsel defense outside Rule 16). However, courts have not uniformly exercised that

discretion to impose a pretrial notice and discovery requirement regarding an advice-of-counsel

defense. Compare Memory Bowl v. N. Pointe Ins. Co., 280 F.R.D. 181, 186 (D.N.J. 2012)

(requiring defendant “to advise whether or not it intends to rely on an ‘advice-of-counsel’ defense”

before trial to avoid “unnecessary delay or expense”), with United States v. Meredith, No. 12-143,

2014 WL 897373, at *2 (W.D. Ky. Mar. 6, 2014) (declining to impose pretrial notice and discovery

of advice-of-counsel defense because it “would require the defendant to reveal his trial strategy

pretrial”).

        The Court finds the rationale for requiring such pretrial notice and disclosure persuasive.

Defendants’ “decision on [whether to assert the advice-of-counsel defense] may impact the scope

of discovery otherwise permitted” or ordered, and thus risks unnecessary interruption and delay if



                                                 12
asserted at trial. Memory Bowl, 280 F.R.D. at 186. Moreover, because an advice-of-counsel

defense is complex it may raise issues requiring additional briefing before trial. See United States

v. Impastato, 535 F. Supp. 2d 732, 740 (E.D. La. 2008).

        Hence, the Court will in its discretion grant the government’s motion for pretrial notice and

discovery of an advice-of-counsel defense, with the following additional clarification and

condition: If asserted, defendants must identify and disclose to the government all materials

relevant to the assertion of the defense, whether supportive of defendants’ case or not. See

Hatfield, 2010 WL 183522, at *13. The Court will require that such notice and discovery be

provided not later than two weeks before trial is scheduled to begin—that is, not later than

November 12, 2018. Failure to provide notice and appropriate discovery may preclude reliance

on an advice-of-counsel defense.

                                         CONCLUSION

        For the foregoing reasons, the Court will deny the government’s renewed motion for

reciprocal discovery without prejudice, grant the government’s renewed motion for notice and

discovery of any advice-of-counsel defense, deny as moot defendant Brumfield’s motion for

reconsideration of the Court’s prior order compelling reciprocal discovery, and issue a scheduling

order setting forth additional details and discovery deadlines. A separate order will issue on this

date.




                                                                                 /s/
                                                                             JOHN D. BATES
                                                                        United States District Judge
Dated: September 24, 2018

                                                 13